department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b04 tl-n-6619-00 uilc internal_revenue_service national_office field_service_advice memorandum for robert d heitmeyer associate area_counsel small_business self-employed area cc sb det from jasper l cummings associate chief_counsel corporate cc corp subject sec_302 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b s corp date z m state x statute y statute z issues tl-n-6619-00 whether a redeemed shareholder’s enjoyment of certain fringe_benefits relating to his spouse’s post-redemption employment with the redeeming corporation is a prohibited_interest in the corporation under sec_302 that disqualifies him from a waiver of family attribution whether an installment note held by the redeemed shareholder that accelerates the installment loan if the redeeming corporation breaches an employment contract with his spouse or a lease between the redeemed shareholder and the corporation is a prohibited_interest under i r c sec_302 whether a pledge of the redeemed stock held by the redeemed shareholder is a prohibited_interest under i r c sec_302 what if the redeemed shareholder in fact continues to control the operations of the corporation fact sec_1 a an individual was the sole shareholder of corp from its incorporation until date z on that date corp redeemed percent of a’s stock with a note having a face_amount of m dollars to be paid in installments over a 15-year period secured_by a pledge of the redeemed stock as described below a resigned as a director officer and employee of corp as of date z also on that date a sold percent of the remaining stock of corp to a’s son s and the other percent to two unrelated individuals who were employees of corp for 15-year installment notes with provisions including a pledge similar to the note used in the redemption also on date z corp entered into a new lease of corp’s business_premises from a and corp entered into a new employment agreement with a’s spouse b it is assumed that the lease provides for arm’s-length lease payments it is not clear whether the employment contract provides excessive_compensation in relation to the services provided corp had leased the same property from a and employed b before the redemption 1this memorandum assumes that the parties have acted in accordance with their agreements and except as otherwise stated herein nothing more if it were learned for instance that a is actually providing consulting services to corp then a would have a prohibited_interest see revrul_56_556 1956_2_cb_177 implying that rendering of services to corporation with or without compensation is a prohibited_interest but see 83_tc_597 rev’d 801_f2d_1176 9th cir if it were learned that a did not in fact sell his stock to corp and to the unrelated individuals sec_302 would not apply tl-n-6619-00 a had spousal benefits in b’s health insurance plan provided by corp corp also prepared the joint federal_income_tax return filed by a and b corp also provided a pickup truck for_the_use_of b but the truck was primarily used by a in addition under the stock pledge agreement entered into on date z the redeemed corp stock was pledged to a as security for his installment note the stock pledge agreement assigns the dividend and voting rights on the pledged stock to the pledgor not a as long as there is no default on the note the stock pledge agreement provides that if there is a default on the note a may subject_to statute y elect to foreclose on the pledged stock by causing it to be sold at public or private sale at a price that a may determine a may purchase all or part of the pledged shares at the sale we understand that under statute y a may not obtain more than the unpaid balance on the note plus reasonable related expenses and that any surplus over that amount must be accounted for to the debtor see statute z it also appears that under statute y a debtor is responsible for any deficiency that remains after the sale of collateral see statute z the installment notes provide that if corp breaches either the employment agreement or the lease the remaining principal on the note will become immediately due and payable if corp does not pay the full amount due that may trigger the default provisions of the stock pledge agreement notwithstanding the agreements between a corp and the unrelated individuals there is some question regarding whether the stock was actually registered in the names of the new shareholders as we believe was contemplated by the agreements and hence a question of whether a sale actually occurred or on the other hand whether the parties’ rights vis-a-vis the stock are simply determined by the agreements and common_law moreover we understand that at least one business decision of corp whether to exercise an option to buy corp’s business_premises from a was influenced by the wishes of a law and analysis general sec_302 provides that if a corporation redeems its stock and if sec_302 or applies the redemption will be treated as a distribution in part or full payment in exchange for the stock however sec_302 provides that a redemption to which sec_302 does not apply is treated as a distribution to which sec_301 applies sec_302 applies if the redemption is in complete termination of all the stock of the corporation owned by the shareholder in determining whether there is such a complete termination of interest sec_302 generally provides that the attribution_rules of sec_318 apply under sec_318 stock owned by a tl-n-6619-00 shareholder’s child is considered owned by the shareholder however sec_302 provides that the family_attribution_rules of sec_318 will not apply if in relevant part immediately after the distribution the distributee has no interest in the corporation including an interest as officer director or employee other than an interest as a creditor the legislative_history to sec_302 states without equivocation that c is intended to clarify the application of sec_302 when family attribution applies so that the administration of the problem presently uncertain under the code redemption provision may be definitive h_rep_no 83rd cong 2d sess a75-a76 the service’s interpretation of sec_302 generally asks whether the distributee is a creditor the tax court’s approach on the other hand generally asks whether the distributee has a financial stake in the corporation or continued to control the corporation after the redemption of his stock see 83_tc_597 rev’d by 801_f2d_1176 9th cir sec_1_302-4 provides that a person will be considered to be a creditor for purposes of sec_302 only if the rights of such person with respect to the corporation are not greater or broader in scope than are necessary for the enforcement of his claim such claim must not in any sense be proprietary and must not be subordinate to the claims of general creditors for example claims that may be repaid only out of or by reference to earnings do not constitute a creditor interest sec_1_302-4 provides that as to the distributee in a sec_302 redemption who is a creditor after the transaction the acquisition of the assets of the corporation in the enforcement of the creditor’s rights is not a prohibited_interest in the corporation for purposes of sec_302 unless stock of the corporation or certain related corporations is acquired revrul_84_135 1984_2_cb_80 holds that a redeemed shareholder’s right to receive payments under an unfunded pension agreement after the redemption relating to his pre-redemption employment with the corporation is not a prohibited_interest under sec_302 because the payments were not dependent on the corporation’s earnings and the ex-shareholder’s pension claim is not subordinate to general creditors revrul_77_467 1977_2_cb_92 holds that a redeemed shareholder’s continuing lease of real_estate to the corporation that redeemed his stock is a creditor interest and therefore not a prohibited_interest as to the redeemed shareholder tl-n-6619-00 revrul_71_562 1971_2_cb_173 holds that the acquisition of a stock interest in the corporation by the son of a redeemed shareholder is not a prohibited_interest as to the redeemed shareholder that revenue_ruling suggests that a sec_318 relative may acquire what would be a prohibited_interest in the hands of the redeemed shareholder without causing such shareholder to have a prohibited_interest issue fringe_benefits of a spouse enjoyed by redeemed shareholder we have found no authorities addressing whether a redeemed shareholder’s participation in a spouse’s fringe_benefits are prohibited interests a taxpayer might be able to argue that if revrul_84_135 were broad enough to permit spousal employment a reasonable amount of spousal fringe_benefits might not be economically different depending on the circumstances in 83_tc_597 rev’d by 801_f2d_1176 9th cir a redeemed shareholder had a post-redemption consulting agreement with the redeeming corporation that former shareholder also was covered by the corporation’s medical plan and had the use of a pickup truck provided by the corporation the tax_court held that the redeemed shareholder’s consultancy even when combined with the fringe_benefits and a stock pledge was not a prohibited_interest because it was not a significant interest in the success of the business and because such shareholder did not exercise control_over the corporation the ninth circuit reversed the tax_court on the ground that performing services either as an employee or an independent_contractor is a prohibited_interest but did not rule on whether the fringe_benefits by themselves were prohibited interests we conclude that the fringe_benefits enjoyed by a in this case are comparable to those enjoyed by the redeemed shareholder in lynch since it is not known whether a performed services for corp after the redemption one of the grounds for reversal by the ninth circuit in lynch does not apply to our case issue acceleration provisions of installment note we have not found authority on the specific question of whether a redeemed shareholder’s rights are greater or broader in scope than necessary for the enforcement of his claim under sec_1_302-4 in this case the conditions in the installment note which impose a default if corp breaches the spouse’s employment agreement or the lease agreement are not necessary to protect a’s claim these 2the ninth circuit decision also was based on the broader rationale that the tax court’s approach was inconsistent with congress’ desire to bring a measure of certainty to the tax consequences of a corporate redemption 801_f2d_1176 tl-n-6619-00 conditions also give x some continuing influence and a continuing financial stake in the corporation this argument might be even more compelling if the employment contract were not for fair_market_value it appears that under the greater or broader in scope rule a’s interest does not constitute a creditor interest for purposes of sec_302 and is therefore a prohibited_interest note however that even where a distributee has run afoul of one of the rules of sec_1_302-4 the tax_court has ruled that the distributee was nevertheless a creditor in 61_tc_554 the court noted that even though the distributee failed the non-subordination rule satisfaction of the non-proprietary requirement and the other indicia of creditor status rendered the distributee a creditor under sec_302 issue pledge of redeemed stock to redeemed shareholder we have not found a case in which the redeemed stock was pledged by the corporation to the redeemed shareholder however in lynch where the stock of the redeemed shareholder’s son was pledged to the redeemed shareholder to secure the corporation’s installment note to the redeemed shareholder the tax_court held that the pledge was a security_interest that is common in sales agreements and was not inconsistent with an interest as a creditor as noted above the case was reversed because of post-redemption services provided by the redeemed shareholder the second circuit also has noted in dicta that a pledge would constitute a prohibited_interest see 615_f2d_578 2d cir in this case the pledge agreement does not directly return the stock to a but allows him to sell the stock at public or private sale and to buy all or part of the stock at that sale more importantly as we understand the controlling state law a 3although we have not found cases involving situations when the redeemed shareholder held the stock as pledgee two cases on analogous tax issues hold that a pledgee is not the owner of the stock for tax purposes see revrul_56_153 1956_1_cb_166 47_tc_218 other cases have upheld exchange treatment when the redeemed stock was held under an escrow agreement 47_tc_248 acq 1967_1_cb_1 regarding mathis note that the service will not issue advance rulings on whether sec_302 applies to a redemption when the consideration given in redemption by a corporation consists of its notes payable and the shareholder’s stock is held as security with the possibility that the stock may be returned to the shareholder upon the happening of specific defaults by the corporation sec_3 of revproc_2001_3 2001_1_irb_111 tl-n-6619-00 may not obtain under this pledge more than the unpaid balance on the note plus reasonable expenses related to the sale any surplus over that amount must be accounted for to the debtor see statute z if contrary to our understanding the pledge allows a to recover more than the unpaid balance on the note or that the note was not likely to be paid the irs could argue more forcefully that the pledge gave a more than a creditor interest under sec_1_302-4 and that a has a proprietary interest under such regulation issue continuing influence by redeemed shareholder there is some indication that the wishes of the redeemed shareholder are being honored as far as the decision-making of the corporation if the redeemed shareholder was exercising continuing control_over the corporation then such interest would constitute a prohibited non-creditor interest under c a see revrul_56_556 1956_2_cb_177 83_tc_597 dicta rev’d on other grounds 801_f2d_1176 9th cir 72_tc_1113 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions jasper l cummings jr associate chief_counsel corporate by stephen p fattman branch chief cc corp br
